DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on November 8, 2021.
Claims 1-10 have been previously cancelled. Claims 11-25 are currently pending in this application and are considered in this Office action, with claims 11 and 21 amended, and new claims 24-25 added.
Applicant’s amendment to the Title has overcome the objection previously set forth in the Office action mailed on September 3, 2021. 
The rejection of claims 11, 21 and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claim 25 was given in a telephone interview with Applicant’s representative P. Neils on November 18, 2021.
Please amend claim 25 as follows: 

- the deformation region of the second connection flange of the rear wall projects in a downward direction onto the base portion of the groove-shaped receiving region of the base support to beyond the first connection flange of the base, and 
- the deformation region of the second connection flange of the rear wall is bent in a direction (R) oriented away from the first connection flange of the base in such a way that an outermost edge of the deformation region of the second connection flange of the rear wall rests against the second connection flange of the rear wall.

Allowable Claims
Claims 11-25 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wilhelmstatter (US 5,882,096), and Buehlmeyer (US 2009/0126765 A1) fails to teach or render obvious a dishwasher comprising, inter alia, a base including a first connection flange, a rear wall including a second connection flange having at least one section resting against the first connection flange, and having a deformation region that projects beyond the first connection flange and is bent around in a direction oriented away from the first connection flange in such a way that the deformation region rests against the second connection flange, as in the context of claims 11 and 25. Such configuration allows to reduce the installation space required for the connection flange, and thus, to dispense with a change in position of components received in a base support of the dishwasher; while forming a triple sheet thickness providing for increased rigidity in the region of the connection flanges. See Applicant's Remarks filed on November 8, 2021, p. 11 and the corresponding US PGPUB 2020/0138262 A1 at para [0007].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711      
/Joseph L. Perrin/Primary Examiner, Art Unit 1711